Citation Nr: 1212287	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  08-11 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a liver disorder, including as secondary to the service-connected residuals of hepatitis.

2.  Entitlement to service connection for a low back disorder, including as secondary to the liver disorder and service-connected residuals of hepatitis.

3.  Entitlement to service connection for a bilateral leg disorder, including as secondary to the liver disorder and service-connected residuals of hepatitis.

4.  Entitlement to service connection for headaches, including as secondary to the liver disorder and service-connected residuals of hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the military from November 1970 to November 1973.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of entitlement to a compensable rating for residuals of hepatitis and service connection for hypertension and a heart disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Based on documents of record, the Veteran contends his service-connected hepatitis caused his chronic liver disorder (i.e., exclusive of hepatitis), which he identifies as cirrhosis of the liver.  He in turn contends his low back pain, bilateral leg pain and headaches were caused by his service-connected hepatitis and/or presently claimed chronic liver disorder.  The Veteran also asserts he cannot take necessary medication to control his headaches because of liver damage.  So, he essentially asserts his headaches were also chronically aggravated by his hepatitis and/or chronic liver disorder.

Thus, he contends that all of his claimed disabilities on appeal are in some way secondary to the service-connected residuals of hepatitis, and that his back is also secondary to his claimed liver disorder.  Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service Clinical Records

A remand is necessary to confirm whether the Veteran's service clinical records have been obtained.  Although the available service treatment records clearly show the Veteran was treated for hepatitis during service, the Veteran's representative has asserted that his Army hospital records during service may provide still further evidence relevant to the claims on appeal.  Indeed, the Board notes that his July 1973 separation examination report remarked that he was hospitalized for hepatitis for 4 1/2 weeks in Heidelberg, Germany.  Those clinical records are not associated with the claims file.

In this regard, the Board notes that his service treatment records would normally contain medical records (e.g., physical exams, shot records, outpatient and dental records, usually filed within the health record), but might not contain clinical records.  Clinical records include inpatient records (hospitalized) that are filed by medical facility, year of treatment, and the patient's social security number.  On remand, the AMC must attempt to obtain any applicable clinical records, if available, from the U.S. Army hospital in Heidelberg, Germany.


VA Outpatient Treatment Records

There may be outstanding VA outpatient treatment records that the AMC must attempt to obtain.  The Veteran's set of Social Security Administration (SSA) disability records includes copies of VA treatment records at the Biloxi, Mississippi VA Medical Center (VAMC) and its Pensacola, Florida clinic, dated from approximately September 2004 to January 2008.  Unfortunately, it does not appear that the RO ever attempted to obtain his VA treatment records, even though he stated he had upcoming treatment at the VA Pensacola clinic with his primary care physician for his claimed disabilities.  See August 2006 statement.  

Owing to the RO's failure to independently obtain his VA treatment records, it is not altogether clear whether the available VA treatment records on file are complete and/or whether he has had more recent VA treatment since January 2008.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records, including from the Biloxi VAMC and its Pensacola clinic.

Private Treatment Records

The Veteran asserts that he was informed by a private treating physician, Dr. S.D., that his bilateral leg disorder and headaches are due to his service-connected hepatitis residuals.  There are sparse records available from Dr. S.D., last dated in approximately May 2006, so the AOJ must confirm whether there are any more recent treatment records from Dr. S.D., since these might contain positive medical opinions that would be crucial to his claims.


VA Examination and Medical Opinion

The Veteran should be afforded another VA examination and medical opinion to determine the etiology of his liver disorder, headaches, bilateral leg disorder, and low back disorder.

The VA examination and opinion reports of record are inadequate in critical respects.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

At a January 1974 VA examination, the Veteran complained of a once-monthly, dull low back pain, that was non-radiating in nature.  The examiner diagnosed the condition as low back pain, musculoskeletal in origin.  Notably, the examiner did not provide a medical nexus opinion on whether the etiology of the low back claim was also due to service.

At the November 2006 VA examination, the Veteran complained of back and knee pain.  The examiner recorded a history of heavy alcohol abuse for 20 years, until approximately 1993.  The examiner diagnosed present disabilities of hepatitis C and cirrhosis of the liver.  A review of X-ray tests revealed a diagnosis of cholelithiasis of the lumbar spine, but normal knees bilaterally.  The examination report was silent for his headaches claim.  The November 2006 examiner provided an equivocal opinion against his back claim, stating that "[h]is back pain could be due to his protuberant abdomen and history of being overweight for a long time."  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  

The November 2006 examiner proceeded to opine that his liver cirrhosis is probably due more to a history of alcohol abuse than hepatitis during service, but hedging the opinion by acknowledging there are "major speculative issues involved."  This opinion did not expressly address whether his cirrhosis is etiologically linked to his service-connected residuals of hepatitis on the necessary at least as likely as not standard (i.e., 50 percent or more probability).  The opinion also did not address the possibility of chronic aggravation of cirrhosis by the residuals of hepatitis (§ 3.303(b)) and the possibility of direct etiology to service.  Also, this is an equivocal finding, further diminishing its probative value.  See Obert, supra.  

Absent further examination, the January 2007 VA medical opinion reviewed past hepatitis test results, finding the Veteran does not currently have chronic hepatitis B or C.  On this basis, the VA physician opined that "[l]iver cirrhosis at this time would not be caused by Hepatitis B or C."  Irregardless, the Veteran is already service-connected for residuals of hepatitis he contracted during service.  Here, the January 2007 C&P physician did not sufficiently address what, if any, residuals of in-service hepatitis remain.  The January 2007 opinion failed to opine on whether his liver cirrhosis was causally related to and/or aggravated by the residuals of his in-service hepatitis.  Like the November 2006 examiner, this January 2007 opinion also did not address the possibility of chronic aggravation of cirrhosis by the residuals of hepatitis (§ 3.303(b)) and the possibility of direct etiology to service.  

On remand, the AOJ must ensure adequate reexamination and medical nexus opinions concerning all aspects of his service-connection claims for liver cirrhosis and low back disorder, on secondary and direct bases.  In addition, because of the medical complexity of the case and potential inter-relatedness of the several claims, the Board finds it necessary to remand his other claims for bilateral leg disorder and headaches disability for a VA compensation examination and medical nexus opinion, especially on whether they are causally related to or aggravated by the residuals of hepatitis and/or chronic liver disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002 and Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) or other appropriate authorities to attempt to obtain any outstanding records at the U.S. Army hospital in Heidelberg, Germany.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain any of the Veteran's outstanding treatment records at the VA facility in Biloxi VAMC and its Pensacola, Florida clinic, especially including any dated before September 2004, and since January 2008.  Also obtain any outstanding VA outpatient treatment records from any other VA facilities.  Any negative development, and the RO's notice to the Veteran of the same, should be included in the record.

3.  Contact the Veteran and ask that he complete and return the necessary authorization (VA Form 21-4142) for VA to obtain the medical treatment records from Dr. S.D. and any other outstanding private treatment records.  Ask the Veteran to assist in obtaining these records by providing the relevant dates of treatment, names of the treating physicians, phone numbers and addresses; or by himself providing these treatment records if, for example, he has them in his personal possession.  If he provides a completed release form authorizing VA to obtain these confidential treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.  See 38 C.F.R. § 3.159(c)(1) (2011).

4.  After completing the development in paragraphs #1 to 3, schedule the Veteran for a VA examination(s) with a physician with appropriate expertise in order to determine the nature and etiology of his liver, low back, bilateral leg, and headaches disabilities.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  

The examiner should respond to the following:

a)  Identify all present disabilities associated with the Veteran's claimed liver, low back, bilateral leg, and headaches disabilities.  

b)  For each disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any in-service injury or disease?  

For purposes of the examination and opinion, the examiner must consider that the Veteran has asserted post-service continuity of symptoms (e.g., joint pain, headaches, fatigue, etc.).


c)  The examiner should also opine whether it at least as likely as not (a 50% or higher degree of probability) that any disability is proximately due to, or aggravated by, the Veteran's residuals of hepatitis.  If the residuals of hepatitis aggravate (i.e., permanently worsens) such disability, the examiner should identify the percentage of disability which is attributable to the aggravation.

d)  The examiner should also opine whether it at least as likely as not (a 50% or higher degree of probability) that the low back, bilateral leg, and headaches disabilities, respectively, are proximately due to, or aggravated by, the Veteran's claimed liver disorder (i.e., exclusive of the service-connected residuals of hepatitis).  If the liver disorder aggravates (i.e., permanently worsens) the low back disability, the examiner should identify the percentage of disability which is attributable to the aggravation.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.  

5.  Then readjudicate the claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

